Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be presented in response to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application that clearly support the amendment.

Election/Restrictions
Applicant's Election without traverse of Group I in the reply filed on 16 July 2018 is acknowledged.  
Claims 35-36 have withdrawn as being drawn to the non-elected Group II.
Therefore, claims 18-34 and 37 remain pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 9/30/21 by the applicant have been received and fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-28 and 30-32 is/are rejected under 103 over Hashimoto (US 7,218,484):
Regarding independent claim 18, Hashimoto discloses a magnetic memory element (see at least figure 11), comprising: a magnetic stacked film comprising a heavy metal layer (9) that contains a phase W1-xTax (0.01<x<0.5) (see column 42 lines 30-37; wherein W as claimed is a symbol of Tungsten, and Ta as claimed is a symbol of Tantalum); and a recording layer 6 that includes a ferromagnetic layer (see column 1 lines 53-56; column 37 lines 59-65) having a reversible magnetization direction (see column 37 lines 59-65) and is adjacent to the heavy metal layer (9); a barrier layer (10) that is adjacent to the recording layer (6); and a reference layer (4) that is adjacent to the barrier layer (10) and has a fixed magnetization direction (see column 6 lines 31-34), wherein the magnetization direction of the ferromagnetic layer of the recording layer (6) is reversed by a write current to be applied to the heavy metal layer (9) (see column 37 lines 59-65).
 	Hashimoto fails to disclose the heavy metal layer (9} that contains alpha phase W1-xTax (0.00<x<0.3), and a thickness of the heavy metal layer (9) is 2 nm or more and 8 nm or less. The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such porosity profile will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such porosity profile is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use alpha phase W1-xTax (0.08 < x < 0.43), and a thickness of the heavy metal layer (9) as claimed, in order to further narrow down the workable range of phase W1-xTax, as well as to reduce the thickness of the heavy metal layer (9).   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.

As for claim 19, The magnetic memory element according to claim 18, wherein a part of the heavy metal layer is amorphous, and the thickness of the heavy metal layer is 2 nm or more and 5 nm or less. See the rational rejection in claim 18 above regarding the range.
As for claim 20, The magnetic memory element according to claim 18, wherein the heavy metal layer contains R phase Wi-xTax (0.10 < x < 0.28). See the rational rejection in claim 18 above regarding the range.
As for claim 21 and 22, the material of a Hf layer wherein the Hf layer contains Zr is well known in the art.
As for claim 30, The magnetic memory element according to claim 18, wherein the ferromagnetic layer of the recording layer is magnetized in a direction perpendicular to a film surface. See figures 11-20.
As for claim 31, The magnetic memory element according to claim 18, wherein the ferromagnetic layer of the recording layer is magnetized in an in-plane direction, and the magnetization direction is parallel to a direction of the write current. See figures 11-20.
As for claim 32, The magnetic memory element according to claim 18, wherein the ferromagnetic layer of the recording layer is magnetized in an in-plane direction, and the magnetization direction is perpendicular to a direction of the write current. See figures 11-20.

Regarding independent claim 23, Hashimoto discloses a magnetic stacked film for a magnetic memory element (see at least figure 11), the stacked film comprising: a heavy metal layer (9) that contains a phase W1-xTax (0.01 < x < 0.5) (see column 42 lines 30-37; wherein W as claimed is a symbol of Tungsten, and Ta as claimed is a symbol of Tantalum); and a recording layer (6) (see column 37 lines 44-57) that includes a ferromagnetic layer (see column 1 lines 53-56; column 37 lines 59-65) having a reversible magnetization direction (see column 37 lines 59-65) and is adjacent to the heavy metal layer (9) (see figure 11).  
Hashimoto fails to discloses the heavy metal layer (9) contains a phase W1-xTax (0.08 < x < 0.43). In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such porosity profile will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such porosity profile is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a phase W1-xTax (0.08 < x < 0.43) as claimed, in order to further narrow down the workable range of phase W1-xTax.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.

As for claim 24, The magnetic stacked film according to claim 23, wherein a thickness of the heavy metal layer is 2.5 nm or more. See the rational rejection in claim 23 above regarding the range.
As for claim 25, The magnetic stacked film according to claim 23, wherein the a phase Wi-xTax (0.08 < x < 0.43) includes at least one or more of B, C, N, O, and P. See the rational rejection in claim 23 above regarding the range.

As for claims 26 and 27, The magnetic stacked film according to claim 23, further comprising: a Hf layer between the ferromagnetic layer of the recording layer and the heavy metal layer. See rejection of claims 21-22 above.
As for claim 28, The magnetic memory element, comprising: the magnetic stacked film according to claim 23; a barrier layer that is adjacent to the recording layer; and a reference layer that is adjacent to the barrier layer and has a fixed magnetization direction, wherein the magnetization direction of the ferromagnetic layer of the recording layer is reversed by a write current to be applied to the heavy metal layer. See figures 11-20 and rejection of 18 and 23.

Allowable Subject Matter
Claims 29, 33-34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: These are the closest references found:
US Patent Publication 2014/0056060 (Khvalkovskiy) and US Patent Publication 2020/0058338 (Ishikawa et al.)  disclose various magnetic memories with data storage layer effect by current passing through the active layer in direction perpendicular between the active layer and the magnetic layer.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
May 25 , 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824